— In an action, inter alia, for specific performance of a contract for the sale of real property, (1) the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), entered August 4, 1988, as denied his motion for summary judgment and (2) the plaintiffs cross-appeal from so much of the same order as denied their motion for summary judgment. The appeal brings up for review so much of an order of the same court, entered November 9, 1988, as, upon reargument, adhered to the original determination (CPLR 5517 [b]).
Ordered that the appeal and the cross appeal from the order entered August 4, 1988 are dismissed, without costs or disbursements, as that order was superseded by the order entered November 9, 1988, made upon reargument; and it is further,
Ordered that the order entered November 9, 1988 is affirmed insofar as reviewed, without costs or disbursements.
A review of the entire record reveals that material issues of fact exist which can only be resolved at a trial. Mangano, J. P., Lawrence, Hooper and Balletta, JJ., concur.